Case 3:21-cv-00538-N Document 26-42 Filed 06/09/21      Page 1 of 273 PageID 14158




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 42
Case 3:21-cv-00538-N Document 26-42 Filed 06/09/21   Page 2 of 273 PageID 14159
Case 3:21-cv-00538-N Document 26-42 Filed 06/09/21   Page 3 of 273 PageID 14160
Case 3:21-cv-00538-N Document 26-42 Filed 06/09/21   Page 4 of 273 PageID 14161
Case 3:21-cv-00538-N Document 26-42 Filed 06/09/21   Page 5 of 273 PageID 14162
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        212 06/09/21 Page 6 of 273 PageID 14163
Case 3:21-cv-00538-N Document 26-42 Filed



                             EXHIBIT 666




                                                                     011261
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        212 06/09/21 Page 7 of 273 PageID 14164
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011262
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        212 06/09/21 Page 8 of 273 PageID 14165
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011263
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        212 06/09/21 Page 9 of 273 PageID 14166
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011264
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        212 06/09/21 Page 10 of 273 PageID 14167
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011265
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        212 06/09/21 Page 11 of 273 PageID 14168
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011266
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        212 06/09/21 Page 12 of 273 PageID 14169
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011267
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        212 06/09/21 Page 13 of 273 PageID 14170
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011268
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        212 06/09/21 Page 14 of 273 PageID 14171
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                     011269
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 15 of 273 PageID 14172




                                                                     011270
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 16 of 273 PageID 14173




                                                                     011271
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 17 of 273 PageID 14174




                                                                     011272
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 18 of 273 PageID 14175




                                                                     011273
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 19 of 273 PageID 14176




                                                                     011274
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 20 of 273 PageID 14177




                                                                     011275
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 21 of 273 PageID 14178




                                                                     011276
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 22 of 273 PageID 14179




                                                                     011277
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 23 of 273 PageID 14180




                                                                     011278
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 24 of 273 PageID 14181




                                                                     011279
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 25 of 273 PageID 14182




                                                                     011280
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 26 of 273 PageID 14183




                                                                     011281
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 27 of 273 PageID 14184




                                                                     011282
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 28 of 273 PageID 14185




                                                                     011283
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 29 of 273 PageID 14186




                                                                     011284
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 30 of 273 PageID 14187




                                                                     011285
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 31 of 273 PageID 14188




                                                                     011286
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 32 of 273 PageID 14189




                                                                     011287
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 33 of 273 PageID 14190




                                                                     011288
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 34 of 273 PageID 14191




                                                                     011289
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 35 of 273 PageID 14192




                                                                     011290
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 36 of 273 PageID 14193




                                                                     011291
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 37 of 273 PageID 14194




                                                                     011292
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 38 of 273 PageID 14195




                                                                     011293
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 39 of 273 PageID 14196




                                                                     011294
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 40 of 273 PageID 14197




                                                                     011295
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 41 of 273 PageID 14198




                                                                     011296
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 42 of 273 PageID 14199




                                                                     011297
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 43 of 273 PageID 14200




                                                                     011298
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 44 of 273 PageID 14201




                                                                     011299
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 45 of 273 PageID 14202




                                                                     011300
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 46 of 273 PageID 14203




                                                                     011301
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 47 of 273 PageID 14204




                                                                     011302
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 48 of 273 PageID 14205




                                                                     011303
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 49 of 273 PageID 14206




                                                                     011304
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 50 of 273 PageID 14207




                                                                     011305
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 51 of 273 PageID 14208




                                                                     011306
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 52 of 273 PageID 14209




                                                                     011307
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 53 of 273 PageID 14210




                                                                     011308
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 54 of 273 PageID 14211




                                                                     011309
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 55 of 273 PageID 14212




                                                                     011310
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 56 of 273 PageID 14213




                                                                     011311
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 57 of 273 PageID 14214




                                                                     011312
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 58 of 273 PageID 14215




                                                                     011313
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 59 of 273 PageID 14216




                                                                     011314
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 60 of 273 PageID 14217




                                                                     011315
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 61 of 273 PageID 14218




                                                                     011316
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 62 of 273 PageID 14219




                                                                     011317
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 63 of 273 PageID 14220




                                                                     011318
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 64 of 273 PageID 14221




                                                                     011319
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 65 of 273 PageID 14222




                                                                     011320
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 66 of 273 PageID 14223




                                                                     011321
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 67 of 273 PageID 14224




                                                                     011322
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 68 of 273 PageID 14225




                                                                     011323
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 69 of 273 PageID 14226




                                                                     011324
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 70 of 273 PageID 14227




                                                                     011325
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 71 of 273 PageID 14228




                                                                     011326
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 72 of 273 PageID 14229




                                                                     011327
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 73 of 273 PageID 14230




                                                                     011328
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 74 of 273 PageID 14231




                                                                     011329
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 75 of 273 PageID 14232




                                                                     011330
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 76 of 273 PageID 14233




                                                                     011331
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 77 of 273 PageID 14234




                                                                     011332
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 78 of 273 PageID 14235




                                                                     011333
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 79 of 273 PageID 14236




                                                                     011334
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 80 of 273 PageID 14237




                                                                     011335
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 81 of 273 PageID 14238




                                                                     011336
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 82 of 273 PageID 14239




                                                                     011337
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 83 of 273 PageID 14240




                                                                     011338
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 84 of 273 PageID 14241




                                                                     011339
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 85 of 273 PageID 14242




                                                                     011340
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 86 of 273 PageID 14243




                                                                     011341
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 87 of 273 PageID 14244




                                                                     011342
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 88 of 273 PageID 14245




                                                                     011343
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 89 of 273 PageID 14246




                                                                     011344
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 90 of 273 PageID 14247




                                                                     011345
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 91 of 273 PageID 14248




                                                                     011346
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 92 of 273 PageID 14249




                                                                     011347
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 93 of 273 PageID 14250




                                                                     011348
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 94 of 273 PageID 14251




                                                                     011349
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 95 of 273 PageID 14252




                                                                     011350
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 96 of 273 PageID 14253




                                                                     011351
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 97 of 273 PageID 14254




                                                                     011352
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 98 of 273 PageID 14255




                                                                     011353
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 99 of 273 PageID 14256




                                                                     011354
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 100 of 273 PageID 14257




                                                                     011355
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 101 of 273 PageID 14258




                                                                     011356
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 102 of 273 PageID 14259




                                                                     011357
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 103 of 273 PageID 14260




                                                                     011358
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-42 Filed212 06/09/21 Page 104 of 273 PageID 14261




                                                                     011359
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 21206/09/21 Page 105 of 273 PageID 14262
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011360
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 21206/09/21 Page 106 of 273 PageID 14263
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011361
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 21206/09/21 Page 107 of 273 PageID 14264
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011362
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 21206/09/21 Page 108 of 273 PageID 14265
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011363
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 21206/09/21 Page 109 of 273 PageID 14266
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011364
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 21206/09/21 Page 110 of 273 PageID 14267
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011365
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 21206/09/21 Page 111 of 273 PageID 14268
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011366
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 21206/09/21 Page 112 of 273 PageID 14269
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011367
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 21206/09/21 Page 113 of 273 PageID 14270
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011368
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 21206/09/21 Page 114 of 273 PageID 14271
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011369
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 21206/09/21 Page 115 of 273 PageID 14272
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011370
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 21206/09/21 Page 116 of 273 PageID 14273
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011371
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 21206/09/21 Page 117 of 273 PageID 14274
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011372
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 21206/09/21 Page 118 of 273 PageID 14275
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011373
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 21206/09/21 Page 119 of 273 PageID 14276
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011374
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 21206/09/21 Page 120 of 273 PageID 14277
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011375
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 21206/09/21 Page 121 of 273 PageID 14278
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011376
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 21206/09/21 Page 122 of 273 PageID 14279
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011377
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 21206/09/21 Page 123 of 273 PageID 14280
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011378
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 21206/09/21 Page 124 of 273 PageID 14281
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011379
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 21206/09/21 Page 125 of 273 PageID 14282
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011380
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 21206/09/21 Page 126 of 273 PageID 14283
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011381
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 21206/09/21 Page 127 of 273 PageID 14284
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011382
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 21206/09/21 Page 128 of 273 PageID 14285
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011383
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 21206/09/21 Page 129 of 273 PageID 14286
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011384
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 21206/09/21 Page 130 of 273 PageID 14287
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011385
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 21206/09/21 Page 131 of 273 PageID 14288
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011386
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 21206/09/21 Page 132 of 273 PageID 14289
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011387
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 21206/09/21 Page 133 of 273 PageID 14290
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011388
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 21206/09/21 Page 134 of 273 PageID 14291
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011389
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 21206/09/21 Page 135 of 273 PageID 14292
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011390
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 21206/09/21 Page 136 of 273 PageID 14293
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011391
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 21206/09/21 Page 137 of 273 PageID 14294
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011392
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 21206/09/21 Page 138 of 273 PageID 14295
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011393
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 21206/09/21 Page 139 of 273 PageID 14296
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011394
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 21206/09/21 Page 140 of 273 PageID 14297
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011395
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 21206/09/21 Page 141 of 273 PageID 14298
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011396
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 21206/09/21 Page 142 of 273 PageID 14299
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011397
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 21206/09/21 Page 143 of 273 PageID 14300
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011398
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 21206/09/21 Page 144 of 273 PageID 14301
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011399
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 21206/09/21 Page 145 of 273 PageID 14302
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011400
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 21206/09/21 Page 146 of 273 PageID 14303
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011401
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 21206/09/21 Page 147 of 273 PageID 14304
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011402
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 21206/09/21 Page 148 of 273 PageID 14305
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011403
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 21206/09/21 Page 149 of 273 PageID 14306
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011404
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 21206/09/21 Page 150 of 273 PageID 14307
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011405
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 21206/09/21 Page 151 of 273 PageID 14308
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011406
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 21206/09/21 Page 152 of 273 PageID 14309
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011407
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 21206/09/21 Page 153 of 273 PageID 14310
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011408
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 21206/09/21 Page 154 of 273 PageID 14311
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011409
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 21206/09/21 Page 155 of 273 PageID 14312
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011410
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 21206/09/21 Page 156 of 273 PageID 14313
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011411
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 21206/09/21 Page 157 of 273 PageID 14314
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011412
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 21206/09/21 Page 158 of 273 PageID 14315
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011413
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 21206/09/21 Page 159 of 273 PageID 14316
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011414
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 21206/09/21 Page 160 of 273 PageID 14317
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011415
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 21206/09/21 Page 161 of 273 PageID 14318
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011416
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 21206/09/21 Page 162 of 273 PageID 14319
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011417
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 21206/09/21 Page 163 of 273 PageID 14320
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011418
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 21206/09/21 Page 164 of 273 PageID 14321
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011419
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 21206/09/21 Page 165 of 273 PageID 14322
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011420
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 21206/09/21 Page 166 of 273 PageID 14323
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011421
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 21206/09/21 Page 167 of 273 PageID 14324
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011422
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 21206/09/21 Page 168 of 273 PageID 14325
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011423
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 21206/09/21 Page 169 of 273 PageID 14326
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011424
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 21206/09/21 Page 170 of 273 PageID 14327
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011425
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 21206/09/21 Page 171 of 273 PageID 14328
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011426
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 21206/09/21 Page 172 of 273 PageID 14329
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011427
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 21206/09/21 Page 173 of 273 PageID 14330
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011428
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 21206/09/21 Page 174 of 273 PageID 14331
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011429
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 21206/09/21 Page 175 of 273 PageID 14332
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011430
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 21206/09/21 Page 176 of 273 PageID 14333
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011431
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 21206/09/21 Page 177 of 273 PageID 14334
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011432
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 21206/09/21 Page 178 of 273 PageID 14335
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011433
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 21206/09/21 Page 179 of 273 PageID 14336
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011434
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 21206/09/21 Page 180 of 273 PageID 14337
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011435
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 21206/09/21 Page 181 of 273 PageID 14338
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011436
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 21206/09/21 Page 182 of 273 PageID 14339
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011437
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 21206/09/21 Page 183 of 273 PageID 14340
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011438
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 21206/09/21 Page 184 of 273 PageID 14341
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011439
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 21206/09/21 Page 185 of 273 PageID 14342
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011440
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 21206/09/21 Page 186 of 273 PageID 14343
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011441
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 21206/09/21 Page 187 of 273 PageID 14344
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011442
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 21206/09/21 Page 188 of 273 PageID 14345
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011443
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 21206/09/21 Page 189 of 273 PageID 14346
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011444
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 21206/09/21 Page 190 of 273 PageID 14347
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011445
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 21206/09/21 Page 191 of 273 PageID 14348
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011446
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 21206/09/21 Page 192 of 273 PageID 14349
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011447
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 21206/09/21 Page 193 of 273 PageID 14350
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011448
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 21206/09/21 Page 194 of 273 PageID 14351
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011449
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 21206/09/21 Page 195 of 273 PageID 14352
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011450
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 21206/09/21 Page 196 of 273 PageID 14353
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011451
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 21206/09/21 Page 197 of 273 PageID 14354
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011452
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 21206/09/21 Page 198 of 273 PageID 14355
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011453
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
                                       of 21206/09/21 Page 199 of 273 PageID 14356
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011454
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
                                       of 21206/09/21 Page 200 of 273 PageID 14357
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011455
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
                                       of 21206/09/21 Page 201 of 273 PageID 14358
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011456
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
                                       of 21206/09/21 Page 202 of 273 PageID 14359
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011457
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
                                       of 21206/09/21 Page 203 of 273 PageID 14360
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011458
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
                                       of 21206/09/21 Page 204 of 273 PageID 14361
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011459
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
                                       of 21206/09/21 Page 205 of 273 PageID 14362
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011460
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
                                       of 21206/09/21 Page 206 of 273 PageID 14363
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011461
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
                                       of 21206/09/21 Page 207 of 273 PageID 14364
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011462
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
                                       of 21206/09/21 Page 208 of 273 PageID 14365
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011463
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
                                       of 21206/09/21 Page 209 of 273 PageID 14366
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011464
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
                                       of 21206/09/21 Page 210 of 273 PageID 14367
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011465
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
                                       of 21206/09/21 Page 211 of 273 PageID 14368
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011466
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
                                       of 21206/09/21 Page 212 of 273 PageID 14369
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011467
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
                                       of 21206/09/21 Page 213 of 273 PageID 14370
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011468
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
                                       of 21206/09/21 Page 214 of 273 PageID 14371
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011469
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
                                       of 21206/09/21 Page 215 of 273 PageID 14372
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011470
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
                                       of 21206/09/21 Page 216 of 273 PageID 14373
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011471
Case 19-34054-sgj11 Doc 1822-71 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
                                       of 21206/09/21 Page 217 of 273 PageID 14374
Case 3:21-cv-00538-N Document 26-42 Filed




                                                                    011472
Case 19-34054-sgj11 Doc 1822-72 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-42 Filed56 06/09/21 Page 218 of 273 PageID 14375



                             EXHIBIT 777




                                                                    011473
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  219 of21:50:07 Page
                                                                    273 PageID   2 of
                                                                               14376
                                         56




                                                                     011474
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  220 of21:50:07 Page
                                                                    273 PageID   3 of
                                                                               14377
                                         56




                                                                     011475
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  221 of21:50:07 Page
                                                                    273 PageID   4 of
                                                                               14378
                                         56




                                                                     011476
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  222 of21:50:07 Page
                                                                    273 PageID   5 of
                                                                               14379
                                         56




                                                                     011477
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  223 of21:50:07 Page
                                                                    273 PageID   6 of
                                                                               14380
                                         56




                                                                     011478
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  224 of21:50:07 Page
                                                                    273 PageID   7 of
                                                                               14381
                                         56




                                                                     011479
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  225 of21:50:07 Page
                                                                    273 PageID   8 of
                                                                               14382
                                         56




                                                                     011480
Case3:21-cv-00538-N
Case 19-34054-sgj11 Doc 1822-7226-42
                     Document   Filed 01/22/21   Entered
                                       Filed 06/09/21    01/22/21
                                                       Page  226 of21:50:07 Page
                                                                    273 PageID   9 of
                                                                               14383
                                         56




                                                                     011481
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             227 of        Page14384
                                                                    273 PageID  10 of
                                          56




                                                                     011482
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             228 of        Page14385
                                                                    273 PageID  11 of
                                          56




                                                                     011483
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             229 of        Page14386
                                                                    273 PageID  12 of
                                          56




                                                                     011484
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             230 of        Page14387
                                                                    273 PageID  13 of
                                          56




                                                                     011485
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             231 of        Page14388
                                                                    273 PageID  14 of
                                          56




                                                                     011486
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             232 of        Page14389
                                                                    273 PageID  15 of
                                          56




                                                                     011487
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             233 of        Page14390
                                                                    273 PageID  16 of
                                          56




                                                                     011488
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             234 of        Page14391
                                                                    273 PageID  17 of
                                          56




                                                                     011489
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             235 of        Page14392
                                                                    273 PageID  18 of
                                          56




                                                                     011490
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             236 of        Page14393
                                                                    273 PageID  19 of
                                          56




                                                                     011491
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             237 of        Page14394
                                                                    273 PageID  20 of
                                          56




                                                                     011492
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             238 of        Page14395
                                                                    273 PageID  21 of
                                          56




                                                                     011493
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             239 of        Page14396
                                                                    273 PageID  22 of
                                          56




                                                                     011494
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             240 of        Page14397
                                                                    273 PageID  23 of
                                          56




                                                                     011495
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             241 of        Page14398
                                                                    273 PageID  24 of
                                          56




                                                                     011496
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             242 of        Page14399
                                                                    273 PageID  25 of
                                          56




                                                                     011497
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             243 of        Page14400
                                                                    273 PageID  26 of
                                          56




                                                                     011498
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             244 of        Page14401
                                                                    273 PageID  27 of
                                          56




                                                                     011499
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             245 of        Page14402
                                                                    273 PageID  28 of
                                          56




                                                                     011500
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             246 of        Page14403
                                                                    273 PageID  29 of
                                          56




                                                                     011501
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             247 of        Page14404
                                                                    273 PageID  30 of
                                          56




                                                                     011502
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             248 of        Page14405
                                                                    273 PageID  31 of
                                          56




                                                                     011503
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             249 of        Page14406
                                                                    273 PageID  32 of
                                          56




                                                                     011504
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             250 of        Page14407
                                                                    273 PageID  33 of
                                          56




                                                                     011505
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             251 of        Page14408
                                                                    273 PageID  34 of
                                          56




                                                                     011506
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             252 of        Page14409
                                                                    273 PageID  35 of
                                          56




                                                                     011507
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             253 of        Page14410
                                                                    273 PageID  36 of
                                          56




                                                                     011508
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             254 of        Page14411
                                                                    273 PageID  37 of
                                          56




                                                                     011509
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             255 of        Page14412
                                                                    273 PageID  38 of
                                          56




                                                                     011510
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             256 of        Page14413
                                                                    273 PageID  39 of
                                          56




                                                                     011511
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             257 of        Page14414
                                                                    273 PageID  40 of
                                          56




                                                                     011512
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             258 of        Page14415
                                                                    273 PageID  41 of
                                          56




                                                                     011513
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             259 of        Page14416
                                                                    273 PageID  42 of
                                          56




                                                                     011514
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             260 of        Page14417
                                                                    273 PageID  43 of
                                          56




                                                                     011515
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             261 of        Page14418
                                                                    273 PageID  44 of
                                          56




                                                                     011516
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             262 of        Page14419
                                                                    273 PageID  45 of
                                          56




                                                                     011517
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             263 of        Page14420
                                                                    273 PageID  46 of
                                          56




                                                                     011518
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             264 of        Page14421
                                                                    273 PageID  47 of
                                          56




                                                                     011519
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             265 of        Page14422
                                                                    273 PageID  48 of
                                          56




                                                                     011520
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             266 of        Page14423
                                                                    273 PageID  49 of
                                          56




                                                                     011521
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             267 of        Page14424
                                                                    273 PageID  50 of
                                          56




                                                                     011522
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             268 of        Page14425
                                                                    273 PageID  51 of
                                          56




                                                                     011523
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             269 of        Page14426
                                                                    273 PageID  52 of
                                          56




                                                                     011524
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             270 of        Page14427
                                                                    273 PageID  53 of
                                          56




                                                                     011525
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             271 of        Page14428
                                                                    273 PageID  54 of
                                          56




                                                                     011526
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             272 of        Page14429
                                                                    273 PageID  55 of
                                          56




                                                                     011527
     19-34054-sgj11 Doc
Case 3:21-cv-00538-N    1822-72 26-42
                      Document  Filed 01/22/21   EnteredPage
                                       Filed 06/09/21    01/22/21 21:50:07
                                                             273 of        Page14430
                                                                    273 PageID  56 of
                                          56




                                                                     011528
